15 So. 3d 881 (2009)
ST. LUKE'S HOSPITAL ASSOCIATION, a Florida Corporation, Petitioner,
v.
Vincent STROLLO and Karen Strollo, his wife, Respondents.
No. 1D09-1704.
District Court of Appeal of Florida, First District.
July 31, 2009.
Rehearing Denied August 31, 2009.
Katherine E. Giddings and Thomas A. Range, Ackerman Senterfitt, Tallahassee, *882 Earl E. Googe, Jr., Smith, Hulsey and Busey, Jacksonville, and Marjorie C. Allen, Mayo Clinic, Jacksonville, for Petitioner.
Rodney S. Margol and C. Rufus Pennington, III, Margol & Pennington, P.A., Jacksonville, and William A. Bald, Dale, Bald, Showalter, Mercier & Green, P.A., Jacksonville, for Respondents.
PER CURIAM.
Because we conclude that the outcome of this petition seeking a writ of certiorari is controlled by Amente v. Newman, 653 So. 2d 1030 (Fla.1995), which we are constrained to follow, we deny the petition. We note that, at oral argument, counsel for respondents acknowledged that they are willing to bear the cost to have petitioner redact confidential patient information in accordance with the federal Health Insurance Portability and Accountability Act of 1996 and the applicable provisions of the Code of Federal Regulations, and that they agree the redacted patient records shall be viewed only by counsel for the parties and their retained experts unless and until the trial court concludes that some or all of those records are properly admissible in evidence at trial.
PETITION FOR WRIT OF CERTIORARI DENIED.
WOLF, WEBSTER and CLARK, JJ., concur.